Title: To James Madison from Thomas Acheson and Andrew Sutton, [20 November 1812]
From: Acheson, Thomas,Sutton, Andrew
To: Madison, James


        
          [20 November 1812]
        
        At a meeting of Officers of the 14th Division, Penna. Militia, held at the house of Richard Donaldson, in the Borough of Washington, on friday the 20th Instant, for the purpose of considering and suggesting some amendments to the militia System: Genl. Thomas Acheson, was appointed chairman, and Maj Andrew Sutton Secretary.
        After which the following preamble and resolutions were introduced, considered, and unanimously adopted by the meeting.
        
        At a time when the ambitious intolerance of the British Government, (in plundering the property of our fellow Citizens and enslaving our seamen on the ocean, together with the Cruel murders committed on the frontier Settlements by their Savage allies,) has roused the indignation of many millions of freemen and Causd. the Constituted authorities to declare “that war exists between the United Kingdoms of G. B. and Ireland and their dependencies, and the U S—of America and their territories” It becomes the duty of every good Citizen in particular those whom their fellow Citizens have appointed to distinguishing commands in the militia to declare to the world their acquiescence, and determination to support the Government of their choice in every measure that may be adopted for carrying it on with energy and effect, more especially when sentiments are avowed and acted upon by some portion of the Militia—sentiments dishonorable to free men, and disgraceful to humanity; to remain silent at such a Crisis would in our opinion not only be a dereliction of duty but highly Criminal in us. We allude to the conduct of the militia assembled on the Cannadian line during the late battle of Queenstown, who it is Said refused to cross the River, and rescue a heroic band of their fellow Soldiers from Slavery and death, Would to God that for the honor of human nature we could blot this transaction from the record of time and not suffer Such a Stigma, on any portion of our Citizens to Sully the page of American history. Had the heroes of the revolution entertained or propagated Such Sentiments at that time as are now advanced to enervate and cramp the measures of Government, no man would have passed ‘the bounds of his own estate in defence of his country or in pursuit of the haughty’ foe; liberty would have been strangled in the Cradle and these now free and Independent States of North America, not yet have assumed a name amongst the nations of the earth. Shall we be told in this “enlightened age” (although the Constitution declares that the militia shall be Called out “to execute the laws of the U—S—Suppress insurrection, and repel invasion”) That, in performance of the first and most important of these duties, the Citizen Soldier Shall Stop Short at a certain Geographical line that happens to cross his path when in pursuit of the enemies of his country and refuse to proceed in the execution of one of those very laws he is constitutionally bound to enforce without limit as to time or place. It is an absurdity too gross, to be advanced by any rational being, much less by any “of the Sons of galant Sires.” Permit us to ask the advocates of this disgraceful opinion, what would be the language of a father, (whose wife and children had been Cruelly butchered by the Savage foe) when in pursuit of these blood hounds, who with horrid yells, were flying from his avenging arm and carrying triumph the Scalps of his mangled family to receive their Stipulated pay from their ☞ humane ☜ employers, the British officers in Cannada. We ask what his language would be to those who

Should attempt to impede his course by Saying “hitherto Shalt thou go and no farther?” Would he not exclaim avaunt trembling Cowards, away with those imaginary bounds, of mans invention; to my Just vengeance, a higher authority has declared “whoso Sheddeth mans blood, by man Shall his blood be Shed.” Therefore let us hear no more unfounded objections against Carrying on a war untill the Cruel and deadly foes to the peace and prosperity of our insulted Country together with their Savage allies are expelled from our borders and once more compelled to acknowledge the independence of the U—S—
        Therefore Resolved—that whereas the honor and independence, the prosperity and happiness of the republic at this important Crisis, under the protection of divine providence, rests on the good opinion and support of the Citizens at large, as to the measures adopted by their Representatives for the preservation of the Same, we entreat every one who wishes well to posterity to turn a deaf ear to the insinuations and assertions of those who constantly endeavour to censure our Government and excuse or palliate the outrageous conduct of G—B—
        Resolved
        That in order to counteract the baneful effects of the many false and malignant reports daily circulated by evil minded persons, Such as “that our Armies are destitute of proper food or Cloathing, Arms and ammunition” we shall use all our endeavours to detect and expose to public Scorn the authors and propagators of Such false reports which are only calculated to alarm and distress the wives and families of our fellow Soldiers who are gone forth to fight the Battles of our Country—
        Resolved
        That in our opinion “to Struggle in a Just cause and for our Countrys Safety is the best office of the sons of men, and to decline it when the motive urges, is infamy beneath a cowards baseness;” We therefore view the conduct of the militia, who refused to cross the river during the late battle of Queenstown as not only disgraceful and cowardly but derogatory of the American character and Justly meriting the reprobation of all good Citizens,
        Resolved
        That while the Just and honorable terms proposed by the President to the Government of G—B— immediately after the declaration of war, with a view to stop the effusion of human blood, evinces the patriot, the Statesman, and the christian—The conduct of those tyrants of the Ocean in rejecting the olive branch must Convince the Sceptical that nothing Short of a Surrender of our Independence as a nation will Satisfy them, and determine the free Citizens of America one and all to rally round the standard of their Country and meet the most formidable hosts of their enemies rather than tamely and basely wear their chains
        Resolved
        
        That these resolutions be Signed by the chairman and Secretary, one copy transmitted to the President of the U—S—one to the Governor of this commonwealth, one to Genl. Tanehill, one to Genl. Crooks, and that they be published in the Reporter, and other papers friendly to the honor and Independence of the Union.
        
          Thomas Acheson, chairmanAndrew Sutton secretary
        
      